Judgment, Supreme Court, New York County, rendered February 9, 1973, convicting defendant of two counts of criminally selling a dangerous drug in the third degree and four counts of criminal possession of a dangerous drug in the fourth degree, and sentencing her to two concurrent periods of incarceration of three to nine years and four concurrent periods of incarceration of zero to five years, respectively, unanimously modified, on the law, to the extent of reversing the conviction on the four counts of criminal possession and dismissing those counts of the indictment. As so modified, the judgment is affirmed. The People concede that the four possession counts are inclusory concurrent counts of the two charges of criminal sales. The conviction of criminally selling a dangerous drug in the third degree requires a dismissal of the lesser four counts of criminal possession (People v Pyles, 44 AD2d 784). We have examined the other points raised by the appellant and find them to be without merit. Concur— Stevens, P. J., Murphy, Silverman, Capozzoli and Nunez, JJ.